Citation Nr: 0118046	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling from 
May 17, 1999.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from April 1, 1968 to March 
31, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision that, 
among other things, granted service connection for PTSD and 
assigned a 10 percent disability rating from May 17, 1999.   
In a May 1999 claim, the veteran also raised the issue of 
entitlement to service connection for a dysthymic disorder.  
The record does not reflect a decision on that claim and as 
such, that issue is referred to the RO for further 
disposition.


REMAND

The veteran contends that he is totally unemployable due to 
service-connected PTSD.  He garners support from statements 
of Mark Langgut, Ph.D., Joseph W. Chuprevich, D.O., Ron 
Aisenbrey, LCSW, and Paul T. Hanson, Rehabilitation 
Counselor.  

A brief review of the record reveals numerous statements 
regarding the veteran's mental health.  In particular, Dr. 
Langgut provided reports from September 1997 and March 1998, 
showing that the veteran had been referred to Dr. Langgut for 
psychological testing to assist in the determination of 
social security disability status and eligibility.  The first 
report reveals diagnoses of dysthymic disorder and anxiety 
disorder.  The second report reflects that the veteran 
reported that he was unable to work due to anxiety, 
depression and angry outbursts.  That report shows diagnoses 
of dysthymic disorder, anxiety disorder, rule out PTSD and 
intermittent explosive disorder.  The evidence of record also 
includes a January 1999 letter from Mr. Aisenbrey, in which 
he opines that the veteran experienced mental disorders since 
adolescence and early adulthood, which seriously impaired his 
capacity to be functional in any occupation.  He also notes 
that, as a result of his PTSD symptoms, the veteran is 
permanently unable to function successfully in either gaining 
or maintaining employment.  A January 1999 letter from 
Michael L. Peil, M.D., relates that because of sleep apnea 
and nocturnal myoclonus the veteran is extremely drowsy 
during the daytime which significantly hinders his ability to 
hold a full-time job.  In a February 1999 letter from Mr. 
Hanson, he notes that, while all people are capable of 
working, despite their limitations and given the right 
opportunity, he did not feel the veteran was employable at 
any level at that time.  Dr. Chuprevich's February 1999 
letter states that the veteran is unable to work, that this 
inability has lasted well over a year, and that it is a life-
long limitation.  Finally, in a letter from Daniel Veronda, 
Senior Mental Health Therapist, dated in August 2000, it was 
noted that the veteran was being treated for a major 
depressive disorder and PTSD, and had a Global Assessment of 
Functioning (GAF) score of 50.  Mr. Veronda relates that the 
veteran's prognosis for recovery is poor and that he is 
unemployable. 

Additional medical evidence of record includes hand-written 
progress notes from 1997 in which the veteran's history of a 
bad car accident seven years earlier was noted, leaving him 
unable to work.  A VA examination report of August 1999, 
reflects a diagnosis of PTSD and a GAF score of 62.  The 
examination report does not reflect that any psychological 
testing of the veteran was accomplished, nor is his 
employability specifically addressed.  

Under the circumstances of this case, where there are varying 
opinions as to the severity of the veteran's disability, and 
because it is not clear that any inability to work has been 
caused solely by service-connected PTSD, the Board is of the 
opinion that a new VA examination is necessary.  Moreover, in 
light of the veteran's contention that he is unemployable, 
and because evidence has been presented that tends to support 
this contention, an opinion from a psychiatrist as to the 
effect of PTSD on the veteran's employability is necessary to 
resolve this claim.  Thus, the Board finds that additional 
development is needed prior to continued appellate review.

In addition, the Board notes that a physician's note, dated 
May 23, 2001, indicates that the physician is currently 
treating the veteran for symptoms of depression and anxiety 
with insomnia.  As this note was received after the transfer 
of the file to the Board, efforts to obtain any recently 
created treatment records should be undertaken.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  These changes are 
applicable to all claims filed on or after the date of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Act requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  Holliday, at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Act itself.  Id.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, at 289-290.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information as to any current or 
past treatment for PTSD that has not 
already been made part of the record, and 
should assist the veteran in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (2000).  
In particular, the RO should obtain all 
relevant treatment records prepared since 
May 1999 from North Central Behavioral 
Health Systems at LaSalle that are not 
already part of the record.  The RO 
should contact any other caregivers 
identified by the veteran and make an 
effort to procure relevant records.  Any 
additional evidence received should be 
associated with the claims folder.

3.  After the above-requested development 
has been completed, the veteran should be 
scheduled for psychological testing.  
Thereafter, a psychiatric evaluation 
should be conducted by a psychiatrist who 
has reviewed the claims file.  Findings 
necessary to apply the rating criteria 
set forth in 38 C.F.R. § 4.130 (2000) 
should be made.  The examiner should also 
comment on the effect of PTSD on the 
veteran's ability to pursue substantially 
gainful employment.

4.  The RO should ensure that the 
requested opinion evidence complies with 
this remand.  If the examination report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  Consideration 
should be given to whether "staged" 
ratings should be assigned.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence, especially the evidence 
received since the April 2000 statement 
of the case was issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).

